17-11883-mg         Doc 250       Filed 04/13/21 Entered 04/13/21 11:08:35              Main Document
                                              Pg 1 of 10



 KLESTADT WINTERS JURELLER                                             Hearing Date: May 13, 2021 @
 SOUTHARD & STEVENS, LLP                                                  10:00 a.m. (EST)
 200 West 41st Street, 17th Floor                                      Objection Deadline: May 7, 2021
 New York, New York 10036                                                 @ 5:00 p.m. (EST)
 Tel: (212) 972-3000
 Fax: (212) 972-2245
 Fred Stevens
 Christopher J. Reilly

 Special Litigation Counsel to Gregory Messer, Chapter
   7 Trustee of the Estate of Fyre Festival LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 In re                                                             :
                                                                   :      Chapter 7
 FYRE FESTIVAL LLC,                                                :
                                                                   :     Case No. 17-11883 (MG)
                                    Debtor.                        :
 ------------------------------------------------------------------x

         TRUSTEE’S MOTION PURSUANT TO FED. R. BANKR. P. 9019 FOR AN
         ORDER APPROVING A STIPULATION OF SETTLEMENT BETWEEN
               THE TRUSTEE AND TICKETHOLDER CLAIMANTS

TO THE HONORABLE MARTIN GLENN,
UNITED STATES BANKRUPTCY JUDGE:

        Gregory M. Messer, the Chapter 7 Trustee (the “Trustee”) for the estate of Fyre Festival

LLC (the “Debtor”), by and through his counsel, Klestadt Winters Jureller Southard & Stevens,

LLP, as and for his motion (the “Motion”) for entry of an order pursuant to Rule 9019 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) approving a Stipulation of

Settlement (the “Agreement”) between himself and each of the claimant ticketholders (each a

“Ticketholder Claimant,” collectively, the “Ticketholder Claimants”), who filed Proofs of Claim

Nos. 4 to 281 (each a “Ticketholder Claim,” collectively, the “Ticketholder Claims”), a copy of

which is annexed hereto as Exhibit A. In support of the Motion the Trustee respectfully represents

as follows:
17-11883-mg      Doc 250        Filed 04/13/21 Entered 04/13/21 11:08:35                          Main Document
                                            Pg 2 of 10



                                   PRELIMINARY STATEMENT

       William Z. McFarland, a/k/a Billy McFarland (“McFarland”) and his business partner, hip-

hop artist Jeffrey Atkins, a/k/a Ja Rule (“Ja Rule”), started Fyre Media Inc. (“Fyre Media”) in early

2016 with the intention of creating and promoting a software application for booking

entertainment. In or around late-summer 2016, the two conceived of the “Fyre Festival” (the

“Festival”), which was to be a unique destination concert experience in the Caribbean aimed at

young millennials and featuring a number of top musical acts. The Festival was scheduled over

two weekends in April and May 2017 in the Exumas, Bahamas, and was intended to, among other

things, promote Fyre Media’s booking application. The Festival was self-described in an offering

memorandum designed to solicit investments as follows:

                                                 OVERVIEW

                            Fyre Festival leverages our global access to talent and
                          our understanding of the millennial demographic to create

                          THE CULTURAL EXPERIENCE OF THE DECADE.

                              Fyre Festival is a rich experience that emboldens
                              our quest to connect to a diverse set of influencers.

                   For two weekends in April and May, the curious and adventurous come
                                  together on a private Exuma island:

                    Fyre Festival will feature music from the greatest talents in the world,
                  immersive experiences through art, theater, and a weekend long treasure
                  hunt; as well as informative discussions with some of the brightest minds
                  in the world. Fyre will be defined by its ability to connect: the ultimate in
                                             a tasteful experience.

(emphasis in original).

       The Festival was promoted on Instagram, Twitter and other social media outlets by

numerous “influencers” including socialite and model Kendall Jenner, as well as a number of other

famous models like Bella Hadid and Emily Ratajkowski. Ticket buyers were promised an exotic

island adventure with luxury accommodations, gourmet food, the hottest musical acts and celebrity

                                                       2
17-11883-mg         Doc 250        Filed 04/13/21 Entered 04/13/21 11:08:35                      Main Document
                                               Pg 3 of 10



attendees. The unique social media marketing method employed by Fyre Festival tapped in on the

power of FOMO (short for “fear of missing out”) and was extraordinarily successful amongst

millennials, resulting in significant ticket sales.

         When concertgoers arrived at the Festival on April 27, 2017, they “were met with total

disorganization and chaos.” 1          None of the promised musical acts performed.                    The luxury

accommodations turned out to be FEMA disaster relief tents. The gourmet food consisted of the

now infamous cheese sandwich served in a Styrofoam container that was even joked about by Tina

Fey during her opening monologue at the 2019 Academy Awards. 2 Feral dogs roamed the site

and no models or celebrities who promoted the Festival and/or told their social media followers

that they would be there, were in attendance. The disaster that became of the Festival is now

infamous, capturing the attention of popular culture and spawning two separate documentaries on

Hulu and Netflix.

         The Ticketholder Claimants represent 277 individuals who purchased tickets to the

Festival. The Ticketholder Claimants are represented by the Geregos & Geragos law firm, which

filed the well-publicized $100 million class action lawsuit against the Debtor and its affiliates and

insiders. Pursuant to the Agreement, the Trustee and Ticketholder Claimants are agreeing to allow

the Ticketholders Claims as a collective general unsecured claim in the amount of $2 million. The

settlement results in allowing a claim of approximately $7,220 for each aggrieved Ticketholder

Claimant. This amount covers any and all damages associated with purchasing a ticket to a

Festival that never occurred, purchasing air and other travel to the Festival, plus incidental and

related damages that arose as a result of the experience. The Agreement also combines the


1
   This description was given by the Bahamas Ministry of Tourism on April 28, 2017. The full statement is available
at https://www.bahamas.com/article/bahamas-ministry-tourism-statement-fyre-festival.
2
  Ms. Fey said to the crowd, “hey everybody, look under your seats, you are all getting one of those cheese sandwiches
from the Fyre Festival.”

                                                          3
17-11883-mg       Doc 250      Filed 04/13/21 Entered 04/13/21 11:08:35             Main Document
                                           Pg 4 of 10



Ticketholder Claims into a single claim requiring only one distribution by the Trustee, which

significantly streamlines administration and is of great value to the Trustee and estate.

       For all the foregoing reasons as well as those set forth below, the Trustee respectfully

submits that the settlement and resolution of the Ticketholder Claims as set forth in the Agreement

is reasonable and in the best interests of the Debtor’s estate. Accordingly, the Trustee respectfully

requests that the Agreement be approved.

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334,

and the “Amended Standing Order of Reference” of the United States District Court for the

Southern District of New York (Preska, C.J.), dated January 31, 2012.

       2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       3.      Venue of this proceeding and this application is proper pursuant to 28 U.S.C. §§

1408 and 1409.

       4.      The statutory predicate for the relief requested herein is Bankruptcy Rule 9019.

                                        INTRODUCTION

       5.      On July 7, 2017 (the “Petition Date”), an involuntary chapter 7 petition (the

“Involuntary Petition”) was filed by certain creditors of the Debtor.

       6.      On August 29, 2017, the Court entered an order for relief that directed the Debtor

to file all schedules, statements, lists and creditors’ matrix with fourteen (14) days of its entry, or

September 12, 2017.

       7.      On or around August 31, 2017, Gregory M. Messer was appointed interim trustee

of the Debtor’s estate and duly qualified and became the permanent trustee herein by operation of

section 702(d) of the Bankruptcy Code.



                                                  4
17-11883-mg       Doc 250     Filed 04/13/21 Entered 04/13/21 11:08:35              Main Document
                                          Pg 5 of 10



                                         BACKGROUND

       8.      The Ticketholder Claimants purchased tickets to the Festival to be put on by the

Debtor in the Exumas, Bahamas, over two weekends in April and May 2017. The Festival was a

well-publicized disaster where no musical act ever took the stage. The Debtor cancelled the

Festival on the morning it was scheduled to begin after many ticketholders had already arrived.

As a result, each of the Ticketholder Claimants asserted that they suffered significant damages as

a result of breach of contract, fraud, and other claims perpetrated by the Debtor, its management

and others.

       9.      On or around January 20, 2018, the Ticketholder Claimants filed the Ticketholder

Claims against the Debtor’s bankruptcy estate as unliquidated, general unsecured claims.

       10.     The Ticketholder Claims were filed by and through the Ticketholder Claimants’

attorneys, Geragos & Geragos, APC (the “Geragos Firm”).

       11.     Prior to and during the pendency of this bankruptcy case, the Geragos Firm made a

diligent, good faith effort to find and invite any ticketholders to be part of the Ticketholder

Claimant group.

       12.     The Geragos Firm has and is representing the Ticketholder Claimants in connection

with the prosecution of claims against non-debtors including the Debtor’s former management.

       13.     The Parties have discussed the appropriate amount of the Ticketholder Claims and

entered into the Agreement to liquidate and fix the Ticketholder Claims.

                                      THE SETTLEMENT

       14.     The settlement embodied in the Agreement was negotiated in good faith and at

arms’ length between the parties. The Trustee submits that the Agreement is fair and equitable and

is in the best interests of the Debtor, its creditors and the estate and should therefore be approved.


                                                  5
17-11883-mg         Doc 250       Filed 04/13/21 Entered 04/13/21 11:08:35                   Main Document
                                              Pg 6 of 10



    The salient terms of the Agreement are as follows: 3

              Fixing and Allowing the Ticketholder Claims. The Ticketholder Claims shall be
        consolidated, fixed and allowed as a single, timely-filed general unsecured claim against
        the Debtor’s bankruptcy estate in the total amount of Two-Million Dollars ($2,000,000.00)
        (the “Allowed Consolidated Ticketholder Claim”).

                Method of Distribution. When and if the Trustee makes any distribution on
        account of the Allowed Consolidated Ticketholder Claim (a “Ticketholder Distribution”),
        it will be by single payment made to “Geragos & Geragos, APC, as attorneys.”

              Geragos Firm Responsibility. The Geragos Firm shall take any and all
        responsibility for the allocation of any Ticketholder Distribution amongst the Ticketholder
        Claimants and/or itself as counsel to the Ticketholder Claimants as may be permitted
        pursuant to any agreements between the Ticketholder Claimants and the Geragos Firm.
        The Trustee shall have no right or responsibility to make any distribution to individual
        Ticketholder Claimants, or to monitor or review what the Geragos Firm does following the
        Trustee’s making any Ticketholder Distribution.

                                          RELIEF REQUESTED

        15.      By this Motion, the Trustee seeks entry of an order, pursuant to Bankruptcy Rule

9019(a), approving the Agreement and the terms, conditions, and compromises contained therein

are fair and reasonable under the circumstances, and that approval of the Agreement is in the best

interest of the estate and its creditors.

        16.      Bankruptcy Rule 9019 provides that “[o]n motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” FED. R. BANKR. P. 9019(a).

In ruling on a motion pursuant to Bankruptcy Rule 9019(a), the court must find that the proposed

settlement is fair and equitable and is in the best interests of the estates. Protective Comm. for

Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968);

Ionosphere Clubs, Inc. v. American National Bank and Trust Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 414, 426 (S.D.N.Y. 1993), aff’d 17 F.3d 600 (2d Cir. 1994); In re Schneider,



3
  The foregoing summary is qualified by the terms of the Agreement. To the extent of any inconsistency between
this summary and the Agreement, the Agreement shall control.

                                                        6
17-11883-mg       Doc 250     Filed 04/13/21 Entered 04/13/21 11:08:35              Main Document
                                          Pg 7 of 10



2015 WL 1412364, *4-5, No. 14-CV-1166 (JMA) (E.D.N.Y. Mar. 26, 2015); Fjord v. AMR Corp.,

et al. (In re AMR Corp.), 502 B.R. 23, 42 (Bankr. S.D.N.Y. 2013).

       17.     In order to reach such a decision, the Court must be apprised “of all facts necessary

for an intelligent and objective opinion” of whether the claim will be successful, the likely expense,

length and the degree of complexity of the litigation, the potential difficulties of collecting on a

judgment, “and all other factors relevant to a full and fair assessment of the wisdom of the proposed

compromise.” TMT Trailer Ferry, 390 U.S. at 424.

       18.     To constitute a fair and equitable compromise or settlement, the Court must find

that the settlement does not “fall below the lowest point in the range of reasonableness.” Cosoff v.

Rodman (In re W.T. Grant Co.), 699 F. 2d 599, 608 (2d Cir. 1983); In re Drexel Burnham Lambert

Group, Inc., 138 B.R. 723, 758-59 (Bankr. S.D.N.Y. 1992); In re Int’l Distribution Centers, Inc.,

103 B.R. 420, 423 (Bankr. S.D.N.Y. 1989).

       19.     The Court should also consider the fair and reasonable course of action for the

debtor’s estate, with the limited available assets, giving consideration to the interests of creditors

and the avoidance of burdening the estate with undue waste or needless or fruitless litigation. In re

Del Gross, 106 B.R. 165, 167-168 (Bankr. N.D. Ill. 1989); see also In re Culmtech, Ltd., 118 B.R.

237, 238 (Bankr. M.D. Pa. 1990); In re Lawrence & Erausguin, Inc., 124 B.R. 37, 38 (Bankr. N.D.

Ohio 1990); In re Bell & Beckwith, 93 B.R. 569, 574-75 (Bankr. N.D. Ohio 1988).

       20.     The Court is not required to determine conclusively the merits of a claim subject to

compromise or to find that a proposed settlement constitutes the best results obtainable. Instead,

the Court should “canvass the issues and see whether the settlement falls below the lowest point

in the range of reasonableness.” In re Adelphia Communications Corp., 368 B.R. 140, 225 (Bankr.

S.D.N.Y. 2007); see also Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir.



                                                  7
17-11883-mg       Doc 250      Filed 04/13/21 Entered 04/13/21 11:08:35         Main Document
                                           Pg 8 of 10



1983); In re Schneider, 2015 WL 1412364 at *4 (E.D.N.Y. Mar. 26, 2015); In re Worldcom, Inc.,

347 B.R. 123, 137 (Bankr. S.D.N.Y. 2006); In re Drexel Burnham Lambert Group, Inc., 138 B.R.

723, 758-59 (Bankr. S.D.N.Y. 1992).

       21.     Here, the Trustee considered numerous factors in determining that entry into the

Agreement was in the best interest of the estate.

       22.     First, the Trustee considered the manner in which the Ticketholder Claimants were

damaged by the fraudulent acts of the Debtor and its management. Each purchased a ticket to a

Festival that never occurred. Many of them gave up work and other opportunities to travel to

Exuma for the failed Festival. Many loaded the prepaid “Fyre Bands” that were supposed to act

as currency at the Festival which ultimately became worthless. They were promised luxury

accommodations and were given FEMA disaster relief tents that were too small in number to

accommodate the number of concertgoers that showed up. They were promised gourmet food and

were fed the now infamous cheese sandwiches in Styrofoam containers. Some were locked in the

airport when they were unable to return to Miami. Based upon this, the Trustee determined that

permitting a claim for approximately $7,220 in damages per aggrieved Ticketholder Claimant

seemed fair and appropriate.

       23.     Second, the Trustee considered the administrative benefits of the Agreement. The

Agreement leaves all reconciliations in and amongst the Ticketholder Claimants to the Geragos

Firm and its clients. The Trustee need only write a single distribution check to the Geragos Firm,

as attorneys. This permits the Trustee to avoid liquidating 277 separate claims and making 277

separate distributions on account of those claims. The relief of this administrative burden alone

could save the estate significant legal and other fees.




                                                    8
17-11883-mg      Doc 250      Filed 04/13/21 Entered 04/13/21 11:08:35             Main Document
                                          Pg 9 of 10



       24.     Third, the Trustee considered the actual value of claims against the Debtor’s estate.

The Trustee believes that based upon the current amount of claims that creditors will receive a

maximum distribution of 4%, even with significant concessions by the Trustee’s professionals.

This means that the Ticketholder Claimants will only receive a maximum of $80,000 on account

of the $2 million claim. Any continued litigation would significantly reduce what is available for

creditors and would negatively impact not only the Ticketholder Claimants, but the Trustee’s

professionals who already intend to take a considerable fee cut, and the remaining general

unsecured creditors.

       25.     Based upon the foregoing, the Trustee respectfully submits that the settlement

embodied by the Agreement is fair and equitable, is in the best interests of the Debtor’s estate, and

is well above the lowest point in the range of reasonableness. Accordingly, the Trustee respectfully

requests that the Court approve the Agreement.

                                             NOTICE

       26.     Notice of this Motion will be given in accordance with Bankruptcy Rule 2002. The

Trustee submits that such notice constitutes good and sufficient notice and that no other or further

notice need be given.

                                     NO PRIOR REQUEST

       27.     No previous application for the relief requested herein has been made to this or any

other court.




                                                 9
17-11883-mg      Doc 250      Filed 04/13/21 Entered 04/13/21 11:08:35            Main Document
                                          Pg 10 of 10



       WHEREFORE, the Trustee respectfully requests that this Court enter an order,

substantially in the form of the proposed order annexed hereto as Exhibit B, and for such other and

further relief as the Court determines to be just and proper.

 Dated: New York, New York
        April 13, 2021
                                                   KLESTADT WINTERS JURELLER
                                                    SOUTHARD & STEVENS, LLP


                                             By: /s/ Fred Stevens
                                                 Fred Stevens
                                                 Christopher Reilly
                                                 200 West 41st Street, 17th Floor
                                                 New York, New York 10036
                                                 Tel: (212) 972-3000
                                                 Fax: (212) 972-2245
                                                 Email: fstevens@klestadt.com
                                                        creilly@klestadt.com

                                                      Special Litigation Counsel to Gregory M.
                                                         Messer, Chapter 7 Trustee




                                                 10
